Citation Nr: 0921908	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-09 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from an October 2006 rating decision, in 
which the RO denied service connection for a low back 
disorder.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a March 2008 hearing.  The Veteran also 
testified at a hearing before a Decision Review Officer in 
May 2007.  The transcript of each hearing is of record.

This appeal initially included the issues of entitlement to 
service connection for posttraumatic stress disorder and 
hypertension.  However, service connection for each of those 
disabilities was granted in a June 2008 Board decision; hence 
those claims are no longer before the Board.  In June 2008, 
the Board also remanded the Veteran's claim of entitlement to 
service connection for a low back disorder for further 
development.  That development having been completed, the 
case was returned to the Board for appellate disposition.  


FINDING OF FACT

Although the Veteran has a current low back disability, and 
he is presumed to have experienced low back symptomatology in 
service, there is no diagnosis of a low back disability, or 
symptomatology thereof, for many years after discharge, and 
there is no etiological relationship between any current low 
back disability and service.




CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.655 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486 

Here, the above cited notice requirements were satisfied by 
two letters sent to the Veteran by the RO, both dated in 
March 2006.  These letters were issued prior to the initial 
rating decision herein.  The first letter informed the 
Veteran of VA's duty to assist him in substantiating his 
claim under the VCAA and the effect of this duty upon his 
claims, as well as the information and evidence that he 
needed to submit in order to substantiate his claim.  The 
second letter explained the manner in which VA assigns 
disability ratings and effective dates.  Additionally, after 
the Veteran's claim for service connection for his low back 
disorder was remanded by the Board in June 2008, he was sent 
another VCAA letter that reiterated this information, and his 
claim was subsequently readjudicated in a Supplemental 
Statement of the Case (SSOC) dated in October 2008 and again 
in an SSOC dated in March 2009.  The Board therefore 
concludes that appropriate notice has been given in this 
case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including VA 
treatment records, service treatment records, private 
treatment records, letters from the Veteran's private 
physicians, and statements that were submitted by the Veteran 
and his representative. 

In June 2008, the Board remanded this claim for additional 
development, including a VA examination to determine the 
nature and etiology of any current low back disorder.  The 
Veteran was initially scheduled for an examination in October 
2008, but he failed to report for the examination.  In 
November 2008, the Veteran's representative explained that 
the Veteran was unable to attend his examination because he 
was then hospitalized for cancer treatment and requested that 
the examination be rescheduled.  The Veteran was rescheduled 
for an examination in January 2009, but he failed to report 
for the rescheduled examination as well.  The March 2009 SSOC 
informed the Veteran and his representative of the 
consequences for failure to attend a scheduled examination.  
However, neither the Veteran nor his representative submitted 
any explanation for the Veteran's failure to report to the 
second scheduled examination, nor did they request that it 
again be rescheduled, nor did they indicate that the Veteran 
would be willing to appear for an examination. 

It is well established that the duty to assist is not always 
a one way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Veterans generally have a reciprocal duty to 
cooperate with VA in its efforts to obtain evidence; and such 
cooperation includes communication as to the reasons for 
failure to appear for an examination.  Insofar as the Veteran 
failed to report for his rescheduled VA examination, failed 
to request that the examination be again rescheduled, and 
failed to offer any reason whatsoever for not reporting, the 
Board is of the opinion that no further assistance in this 
regard is necessary on the part of the VA.  In light of this, 
the Board finds that VA has satisfied its duty to assist, and 
that the instructions in the June 2008 remand were 
substantially complied with.  Therefore, consistent with 38 
C.F.R. § 3.655, the claim shall be decided based on the 
evidence of record.  

II. Service connection

The Veteran alleges that he has a low back disorder, 
diagnosed by a private physician as lumbar disk degeneration 
with loss of disk height and herniation at L3-4 and L4-5, 
which was caused by an injury that occurred during his 
service.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for some chronic diseases, including arthritis, 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
if all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

In this case, the Veteran's service treatment records do not 
show complaint of, or treatment for, low back pain, or for 
any injury to the Veteran's low back.  His spine and 
musculoskeletal system were assessed as normal at his 
separation examination in July 1970.

After service, the first record of treatment for the low back 
does not appear for many years.  Private treatment records 
from 1988 through 2005 show intermittent complaints of lower 
back pain.  A treatment note dated in March 1988 indicates 
that the Veteran complained that he hurt his back "5 weeks 
ago" when he fell down a flight of stairs.  In April 2001, 
the Veteran told his private physician that he injured his 
back lifting computers at work.  In October 2004, the Veteran 
told his physician that he started feeling pain after 
throwing an object while moving furniture.  Another October 
2004 treatment record indicated that the Veteran reported 
that he experienced lower back pain for "more than 20 
years." An October 2004 MRI was interpreted a showing 
advanced L3-L5 degenerative disc and joint disease, severe 
left L4-L5 foraminal stenosis with nerve root compression, 
and moderately severe right L3-L4 foraminal stenosis.  An 
April 2005 MRI was interpreted as showing "[d]egenerate 
changes" that had not progressed since the prior study.  
  
A letter dated February 16, 2006 from the Veteran's private 
physician indicates that he diagnosed the Veteran with two 
level lumbar disk degeneration with loss of disk height and 
herniation at L3-4 and L4-5.  The private physician's letter 
noted that the Veteran reported that he experienced trauma to 
his back while he was in Vietnam.  The private physician 
noted that "[t]rauma to the spine injures spinal disks, and 
makes them degenerate over the years."  He opined that the 
Veteran's present problem "may have" originated with his 
injury suffered while serving in Vietnam.  

VA treatment records from May 2006 through July 2008 show 
complaints of chronic low back pain.  In October 2006, the 
Veteran told his treating VA nurse practitioner that his low 
back pain started within 18 months of returning from Vietnam 
in 1969, and became worse in the previous 18 months.  He 
reported that, while he was in Vietnam, he carried a large, 
heavy radio on his back and performed heavy lifting.  He also 
reported an incident when he slipped down a hill and rolled 
through trees and rocks.  He reported that, as a result of 
this injury, he was removed from field duty for approximately 
8 days.  

The report of a VA general medical examination in September 
2006 noted a prior medical history of chronic back pain, and 
that the Veteran's back was "remarkable for decreased lumbar 
lordotic curve and decreased flexion, extension, and lateral 
flexion and rotation."  

At a hearing before a DRO in May 2007, the Veteran testified 
that, while he was in service, he used to carry a pack that 
he estimated weighed approximately 45 pounds.  He had to 
carry it up and down mountains and hills.  He testified that 
on one occasion, he fell down a hill, rolled over the pack, 
and injured his back.  He testified that he did not reinjure 
his back at any time after service.  He testified that he was 
treated for his back problems by many different providers 
since service, but that he moved several times and it was 
"hard to track any kind of doctors that I have gone 
through."  He testified that these doctors attributed his 
back pain to an injury.  

At a hearing before the undersigned Acting Veteran's Law 
Judge in March 2008, the Veteran testified that used to carry 
a large pack with a radio during patrols in Vietnam, and that 
he fell and rolled down a hill injuring his back.  He 
testified that he had back pain since that time.  

While at his March 2008 hearing the Veteran claimed that he 
experienced low back pain since he injured his back in 
service, he previously told a VA nurse practitioner that he 
did not begin experiencing low back pain until approximately 
18 months after he returned from Vietnam, and he told a 
private physician in October 2004 that he experienced low 
back pain for more than 20 years which would be prior to 
1984.  While the Veteran testified that he never reinjured 
his back after his service, his private treatment records 
indicate that the Veteran reported several back injuries 
after service.  

Moreover, there are no medical records showing complaints of, 
or treatment for, back pain until 1988, more than 15 years 
after the Veteran's release from active service in 1970.  
While the Veteran testified that he was treated for back pain 
prior to 2006, he claimed that he was unable to "track any 
kind of doctors" who treated him, and did not identify when 
he first sought treatment for a low back disorder.  While 
continuity of symptoms need not be corroborated by 
contemporaneous medical records, a lengthy lapse of time 
between discharge from service and any medical diagnosis of, 
or treatment for, a claimed disability is one factor that the 
Board may weigh against a claim for service connection.  See 
Maxson v. West, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran served in combat, and 
that he is therefore entitled to the application of 38 
U.S.C.A. § 1154(b),which provides that satisfactory lay or 
other evidence of in service incurrence of a disease or 
injury will be accepted as sufficient proof of service 
connection if it is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, 
notwithstanding the lack of any official documentation of the 
in service injury.  However, 38 U.S.C.A. § 1154(b) does not 
relieve the Veteran of the burden of submitting evidence of a 
causal nexus between the in service event and his current 
disability.  Wade v. West, 11 Vet. App. 302, 305 (1998).  See 
also Turpen v. Gober, 10 Vet. App. 536, 539 (1997) (finding 
that consideration of 38 U.S.C.A. § 1154(b) would not have 
changed the outcome of the Veteran's case on the merits where 
the Board accepted the fact that he experienced pain during 
his service but the Veteran failed to submit medical evidence 
of a nexus between this in service pain and his current 
arthritis).   

While the Board accepts the Veteran's assertion that he 
injured his back when he slipped down a hill in service, the 
evidence does not establish that a disability resulted from 
that injury.  In other words, there is no competent evidence 
of a nexus between that injury and any current low back 
disability.  As previously noted, the Veteran did not report 
for a VA examination to assess the nature and etiology of any 
current low back disability.  While the Veteran submitted a 
letter from a private physician that indicated that the 
Veteran has two level lumbar disk degeneration that "may 
have" be caused by an in service injury, this opinion is 
speculative and insufficient to establish the required nexus.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127-128 
(quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) ( a 
medical opinion that a particular event "may" have led to 
the Veteran's disability is too speculative to establish a 
causal relationship)).  

Nor do the statements of the Veteran and his representative 
to the effect that they believe that the Veteran's current 
back disability was caused by his in-service injury satisfy 
the nexus requirement.  While the Veteran is competent to 
testify about his symptoms which are capable of lay 
observation, such as his back pain, there is no evidence that 
either the Veteran or his representative have the necessary 
training and credentials to diagnose, or explain the etiology 
of, any medical condition.  See, e.g. Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  See also, e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Absent competent evidence 
of a nexus between a currently diagnosed disability and the 
Veteran's service, service connection may not be granted.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim.  
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for a low back disability is denied.  



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


